DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 4 recitation the second lubrication mechanism include the closing wall part on a delay side in a rotation direction of the rotating body than the respective opening parts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first lubrication mechanism” and “a second lubrication mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitations are interpreted as described in paragraph [0031] As shown in FIG. 3 and FIG. 4, the first lubrication mechanism 21 is formed of a recess.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the recitation “on one side in a longitudinal direction” is indefinite because it is unclear what “one side” refers to, the rotating body, the housing, the direction of rotation, the direction of whirling or the side wall. In addition, it is unclear what “in a longitudinal direction” refers to as no structure is indicated that would appraise one of the scope of the intended limitation. Similar rejections exist with regard to “the other side in the longitudinal direction”.  In addition the recitation “a sliding direction different from that of the first lubrication mechanism” is indefinite as it relies on “a longitudinal direction” previously found indefinite. The recitation “exhibiting lubrication performance” is best understood as akin to a term of degree and is indefinite as it is unclear what satisfies the recitation.  The recitation is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree. 
	Claims 2-20 are rejected as depending from claim 1.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,999,906 A to GOLOFF.

    PNG
    media_image1.png
    495
    615
    media_image1.png
    Greyscale


As to claim 1
GOLOFF discloses in figs. 1-3, provided below, a sealing member (end seals 24) provided between a rotating body (rotor 16) rotating while whirling (as is known for trochoidal engines) within an accommodating chamber (operating chamber in fig. 1) partitioned by a housing (center housing 10) and a side wall of the housing (a pair of end housings 14, only one of which is shown) and having a sliding surface sliding on the side wall (fig. 3 shows sealing surface 28), characterized in that: 
	the sliding surface (referring to fig. 2) includes a first lubrication mechanism (34) arranged 
	a second lubrication mechanism (30) arranged on the other side in the longitudinal direction (see fig.2) and exhibiting lubrication performance in a sliding direction different from that of the first lubrication mechanism (Obviously, an identical relationship is not present by reason of the fact that in normal construction of such mechanisms, such seals, while elongated, are not straight. Similarly, an identical relationship will not be present due to the path of movement of the rotor 16 within the operating chamber, as is well established in the art).  


As to claim 2
GOLOFF discloses the first lubrication mechanism and the second lubrication mechanism have a closing wall part closing at least one side and an opening part opening the other side (fig. 2); and 
the first lubrication mechanism includes a first opening part facing an outer side in a radial direction of the rotating body (fig. 1 shows this because one of 30 or 34 faces outwardly with respect to the rotor; see fig. 3) and the second lubrication mechanism includes a second opening part facing an inner side in the radial direction of the rotating body (fig. 3).  

As to claim 3
GOLOFF discloses the first lubrication mechanism (34) and the second lubrication mechanism (30) have a closing wall part closing at least one side (fig. 2) and an opening part opening the other side (fig. 2); and the first lubrication mechanism includes a first opening part facing the inner side in the radial direction of the rotating body (fig. 3) and the second lubrication mechanism includes a second opening part facing the outer side in the radial direction of the rotating body (fig. 3).  

As to claim 4
GOLOFF discloses the first lubrication mechanism and the second lubrication mechanism include the closing wall part on a delay side in a rotation direction of the rotating body than the respective opening parts (fig. 1).  

As to claim 5
GOLOFF discloses the sliding surface includes a plurality of the first lubrication mechanisms and a plurality of the second lubrication mechanisms (fig. 2).  

As to claim 6
GOLOFF discloses the first lubrication mechanism and the second lubrication mechanism are formed of a diamond shaped recess (fig. 2).  

As to claim 7
GOLOFF discloses the first lubrication mechanism and the second lubrication mechanism include the closing wall part on a delay side in a rotation direction of the rotating body than the respective opening parts (fig. 2).  

As to claims 8-11 See explanation for claim 5.

As to claims 12-20 See explanation for claim 6. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
Applicant is urged to consider US 3,176,910 to BENTELE which appears to show what can be considered “diamond shaped” recesses. 

    PNG
    media_image2.png
    478
    1146
    media_image2.png
    Greyscale

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton/
Primary Examiner, Art Unit 3745
26-Feb-21 1:35:09 PM